835 F.2d 872
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William B. WELDON, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 87-3486.
United States Court of Appeals, Federal Circuit.
Nov. 24, 1987.

Before FRIEDMAN, Circuit Judge, SKELTON, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (Board) in Docket No. AT07528710248, dismissing as untimely the petitioner's appeal of his removal by the United States Postal Service and refusing to waive the time limit for such an appeal because the petitioner had not shown good cause for the delay, is affirmed on the basis of the opinion of the administrative judge of the Board.